DETAILED ACTION

1.	The Office Action is in response to RCE filed on 11/19/2020.    

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/853380 filed on 03/29/2013.
Priority #			 Filling Data			 Country
2012-099505			April 25, 2012			  Japan

			Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 11/19/2020 has been entered.

Response to Amendment
5.	The Amendment filed on 11/19/2020 has been received; Claims 1-10 have been cancelled; claims 11-27 have been added; claims 11-27 are pending. 

6.					Response to Arguments
	Applicant’s arguments filed on 11/19/2020, pages 5-9 have been fully considered.
	 
Since applicants has cancelled all old claims and claims 11-27 are newly added, applicant argued that “a review of Kawasaki reveals that this reference fails to disclose, teach or suggest at least the claimed features of: convert, using the header that the electronic control unit extracts from the frame, the frame into displayable image data”.
Examiner has updated search and found new ground of rejection set forth in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 11-16, 22-27 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schofield et al. (US 20040051634) and in view of Shiohara et al. (US 20080074684).
 
	Regarding claim 11, Schofield discloses an imaging apparatus (fig. 5) comprising:

	an electronic control unit (fig. 5, component 18, image processor) that is electrically connectable, by a cable, to a camera (fig. 5, component 14, 16; paragraph 0037, … Data transmission between image capture devices 14, 16 and image processor 18 and/or between image processor 18 and display 20 may be by electrically conductive leads or fiber-optic cable),
	wherein the electronic control unit is configured to:
	receive, from the camera via the cable, a frame of image data (as shown in fig. 5; also suggested in paragraph 0037, … Each image-capturing device 14, 16 is controlled by appropriate 
 The sequence may conform to video signal standards which support a direct view such that, when a scene is viewed by an image-capturing device, the image presented on a display represents directly the scene viewed by the image-capturing devices…).
	It is noticed that Schofield does not disclose explicitly of extract, when the electronic control unit receives the frame, a header from the frame, and
	convert, using the header that the electronic control unit extracts from the frame, the frame into displayable image data.
	Shiohara teaches that extract, when the electronic control unit receives the frame, a header from the frame (fig. 2, component header portion; paragraph 0198, … checking the manufacturer and model described in the header portion of the RAW image; which means extract, when the electronic control unit receives the frame, a header from the frame );
	convert, using the header that the electronic control unit extracts from the frame, the frame into displayable image data (paragraph 0198, … the type of camera that generated the RAW image file containing the RAW image data and the image data for display is identified by checking the manufacturer and model described in the header portion of the RAW image file).
	At the time of the invention it would have been obvious to one of ordinary skill in the art
to incorporate the technology that extract, when the electronic control unit receives the frame, a header from the frame, and convert, using the header that the electronic control unit extracts from the frame, the frame into displayable image data as a modification to the imaging 
Regarding claim 12, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Schofield further discloses that the electronic control unit is configured to supply the displayable image data to a monitor (fig. 5, display 20).

Regarding claim 13, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Shiohara further discloses that the header comprises environmental information (fig. 2, Header portion has shooting conditions, which is environmental information). 
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 14, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Shiohara further discloses that wherein the header comprises setting information (fig. 2, Header portion has shooting conditions, which is also setting information). 
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 15, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Shiohara further discloses that the header comprises identification information (fig. 2, Header portion has manufacturer and model, which is identification information). 
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 16, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Schofield further discloses that wherein the camera is configured to perform visual frame processing (fig. 5, cameras performs visual frame processing and it is frame, as suggested in paragraph 0038, … present an essentially real time video image).

Regarding claim 22, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Schofield further discloses that the camera is configured to convert a signal of an image into the frame, the frame has an effective image area (paragraph 0038, … data streams from image-capturing devices 14, 16 are combined in image processor 18 and directly mapped to the pixel array of display 20.  This process is repeated preferably at a rate of at least 30 times per second in order to present an essentially real time video image; as shown in fig. 8, the frame has an effective image area).

Regarding claim 23, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Shiohara further discloses that the camera is configured to add the header to an area of the frame that is inside the effective image area (fig. 2, Header portion is added to an area of the frame that is inside the effective image area). 
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 24, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Shiohara further discloses that the camera is 
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 25, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Schofield further discloses that wherein the camera is configured to perform image recognition processing that recognizes an object in the frame (paragraph 0049, … image enhancement is to alter the appearance of an object in a 
particular zone surrounding the vehicle in order to provide an indication, such as a warning, to the driver…; which means recognizes an object in the frame to alert driver).

Regarding claim 26, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Schofield further discloses that the camera is configured to convert an object image into the signal (paragraph 0049, … image enhancement is to alter the appearance of an object in a particular zone surrounding the vehicle in order to provide an indication, such as a warning, to the driver…; in which, the warning is a signal).

Regarding claim 27, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above. In addition, Schofield further discloses that further comprising: the camera (fig. 5, component 14 &16).


17-19 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schofield et al. (US 20040051634) and in view of Shiohara et al. (US 20080074684) and further in view of SAKO et al. (US 20080062297).
 
	Regarding claim 17, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above.
	It is noticed that the combination of Schofield and Shiohara does not disclose explicitly of to perform automatic exposure adjustment on the signal of the image.
	SAKO discloses of to perform automatic exposure adjustment on the signal of the image (paragraph 0073, … perform an auto focus operation, an automatic exposure adjustment operation).
	At the time of the invention it would have been obvious to one of ordinary skill in the art
to incorporate the technology that to perform automatic exposure adjustment on the signal of the image as a modification to the imaging processing device for the benefit of clearly display an image (see SAKO, paragraph 0194).

	Regarding claim 18, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above.
	It is noticed that the combination of Schofield and Shiohara does not disclose explicitly of to perform automatic white balance adjustment on the signal of the image.
	SAKO discloses of to perform automatic white balance adjustment on the signal of the image (paragraph 0072, … captured image signal processing section 15 performs a white balance process, a brightness process).

to incorporate the technology that to perform automatic white balance adjustment on the signal of the image as a modification to the imaging processing device for the benefit of clearly display an image (see SAKO, paragraph 0194).

	Regarding claim 19, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above.
	It is noticed that the combination of Schofield and Shiohara does not disclose explicitly of to perform contrast emphasis processing.
	SAKO discloses of to perform contrast emphasis processing (as suggested in paragraph 0194, … to perform a process of increasing the brightness and contrast and enhancing the edge (sharpness)).
	At the time of the invention it would have been obvious to one of ordinary skill in the art
to incorporate the technology that to perform contrast emphasis processing as a modification to the imaging processing device for the benefit of clearly display an image (see SAKO, paragraph 0194).

11.	Claim 20 -21, are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over K Schofield et al. (US 20040051634) and in view of Shiohara et al. (US 20080074684) and further in view of Ando et al. (US 20070047901).
 
	Regarding claim 20, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above.

	Ando discloses of to extract a chroma edge signal from the signal of the image (paragraph 1271, … When chroma information CRMI is set in the sub video stream SUBVD, the edge of a video object in the sub video SUBVD can be extracted by the chroma effect processing CRMEFT in the graphic rendering engine GHRNEN).
	At the time of the invention it would have been obvious to one of ordinary skill in the art
to incorporate the technology that to extract a chroma edge signal from the signal of the image as a modification to the imaging processing device for the benefit of extract an object with specific color (paragraph 1271, Ando).

	Regarding claim 21, the combination of Schofield and Shiohara teaches the limitations recited in claim 11 as discussed above.
	It is noticed that the combination of Schofield and Shiohara does not disclose explicitly of  superimpose the chroma edge signal on a luminance signal. 
	Ando discloses that to superimpose the chroma edge signal on a luminance signal (paragraph 1271, When chroma information CRMI is set in the sub video stream SUBYD, the edge of a video object in the sub video SUBVD can be extracted by the chroma effect processing CRMEFT in the graphic rendering engine GHRNEN ... By utilizing the chroma key (chroma effect CRMEFT) technique, processing for extracting the edge of a specific object on the sub video plane SBVDPL, and superimposing the extracted object on the main video plane MNVDPL ...; in which, the extracted edge is a chroma edge signal and the main video plane is a luminance signal).

to incorporate the technology that superimpose the chroma edge signal on a luminance signal as a modification to the imaging processing device for the benefit of extract an object with specific color (paragraph 1271, Ando).
			
12. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
					Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423